internal_revenue_service number release date index number ------------------------ ---------------------------- ---------------------------- -------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc ita b07 plr-122198-12 date date re request for extension of time to make the repair_allowance election legend parent taxpayer year1 year2 ------------------------------------------------------ ---------------------------------------------------------------------------- ------- ------- dear ---------------- this letter responds to a letter dated date submitted by parent on behalf of taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election provided in sec_1 a - d ii and a -11 f of the income_tax regulations to apply the repair_allowance for each of the taxable years year1 through year2 to certain expenditures incurred by taxpayer during such taxable years and associated with certain property placed_in_service by taxpayer before facts parent represents that the facts are as follows parent and taxpayer are members of an affiliated_group_of_corporations that is headed by parent and that files consolidated federal_income_tax returns parent and taxpayer use the accrual_method of accounting and are calendar_year taxpayers taxpayer is a vertically integrated regulated electric company serving retail customers parent timely filed the consolidated federal_income_tax returns for each of the taxable years year1 through year2 on each of these returns taxpayer claimed the plr-122198-12 deduction for a repair_allowance pursuant to sec_1_167_a_-11 for certain expenditures associated with certain property placed_in_service by taxpayer before parent and taxpayer however inadvertently failed to attach a repair_allowance election statement to each of these consolidated federal_income_tax returns ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election provided in sec_1 a - d ii and a -11 f to apply the repair_allowance for each of the taxable years year1 through year2 to certain expenditures incurred by taxpayer during such taxable years and associated with certain property placed_in_service by taxpayer before law and analysis sec_263 of the internal_revenue_code of the code formerly designated as sec_263 when added to the code by sec_109 of the revenue act of the act provides that the secretary may by regulations provide that the taxpayer may make an election of a repair_allowance under which amounts for the taxable_year representing either repair expenses or specified repair rehabilitation or improvement expenditures_for any class of depreciable_property are allowable as a deduction under sec_162 or sec_212 whichever is appropriate to the extent of the repair_allowance for that class and to the extent such amounts exceed for the taxable_year such repair_allowance are chargeable to capital_account sec_1_263_f_-1 implements sec_263 for rules regarding the election of the repair_allowance the definition of repair_allowance property and the conditions under which an election may be made sec_1_263_f_-1 cross-references to sec_1_167_a_-11 and f further sec_1_263_f_-1 provides that the election of the repair_allowance may be made for a taxable_year only if the taxpayer makes an election to claim its depreciation allowance under sec_1_167_a_-11 for such taxable_year sec_1_167_a_-11 provides an asset_depreciation_range and class_life system for determining the reasonable allowance for depreciation of designated classes of assets placed_in_service after date this system is known as the class_life_asset_depreciation_range cladr system sec_1_167_a_-11 provides that the cladr system is optional with the taxpayer and the taxpayer has an annual election sec_1_167_a_-11 provides an elective simplified procedure for determining whether expenditures with respect to certain property are to be treated as deductible expenses or capital expenditures plr-122198-12 sec_1_167_a_-11 provides that in the case of an asset_guideline_class which consists of repair_allowance property as defined in sec_1_167_a_-11 subject_to the provisions of sec_1_167_a_-11 the taxpayer may elect to apply the asset_guideline_class repair_allowance described in sec_1_167_a_-11 for any taxable_year ending after date for which the taxpayer elects to apply sec_1_167_a_-11 the cladr system the economic_recovery_tax_act_of_1981 erta publaw_97_34 enacted the accelerated_cost_recovery_system acrs for tangible depreciable_property placed_in_service after recovery_property section b of erta terminated the cladr system for recovery_property placed_in_service after date in taxable years ending after such date see sec_167 of the code in addition c of erta repealed the repair_allowance authorized by sec_263 effective for property placed_in_service after date in taxable years ending after such date thus for tangible depreciable_property placed_in_service after date the cladr system was superseded by acrs however the repair_allowance continued to be in effect for expenditures which although incurred after date were for the repair maintenance rehabilitation or improvement of property placed_in_service before date for which the taxpayer elected the cladr system sec_1_167_a_-11 provides for the time and manner of making the election to use the cladr system and of also electing the repair_allowance sec_1 a - f i provides that an election to apply sec_1_167_a_-11 to eligible_property is made with the income_tax return filed for the taxable_year in which the property is first placed_in_service by the taxpayer sec_1_167_a_-11 provides that all other elections under sec_1_167_a_-11 may be made only within the time and in the manner prescribed by sec_1_167_a_-11 sec_1_167_a_-11 provides that a taxpayer who elects to apply sec_1 a - must specify in the election ten information items among the items listed are whether the taxpayer elects to apply the asset_guideline_class repair_allowance described in sec_1_167_a_-11 sec_1_167_a_-11 under sec_301_9100-1 the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an see footnote of u s v wisconsin power and light company 38_f3d_329 7th cir plr-122198-12 election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election provided in sec_1_167_a_-11 and sec_1_167_a_-11 to apply the repair_allowance for each of the taxable years year1 through year2 to expenditures incurred by taxpayer during such taxable years for the repair maintenance rehabilitation or improvement of repair_allowance property placed_in_service by taxpayer before this election must be made by parent filing an amended consolidated federal tax_return for each of the taxable years year1 through year2 with a statement indicating that taxpayer is making the repair_allowance election provided in sec_1_167_a_-11 and sec_1 a - f except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code or the internal_revenue_code_of_1986 specifically no opinion is expressed or implied on the propriety of taxpayer’s computation of the repair_allowance for the taxable years year1 through year2 including whether any expenditures incurred by taxpayer during such taxable years are eligible for the repair_allowance in accordance with the power_of_attorney we are sending a copy of this letter to parent’s authorized representatives we also are sending a copy of this letter to the appropriate operating division director plr-122198-12 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
